Case 20-01553-als7     Doc 21     Filed 09/11/20 Entered 09/11/20 13:24:11          Desc Main
                                  Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA


In the Matter of:                               )
                                                )   Case No. 20-01553-als7
Kendall James Wallendal,                        )
                                                )   Chapter 7
       Debtor.                                  )


          TRUSTEE’S REQUEST FOR ORDER TO SHOW CAUSE HEARING


       Pursuant to the Order and Notice entered by the Court at the outset of the above-
captioned case, the Chapter Trustee hereby requests the Court schedule an Order to Show
Cause Hearing Why this Case Should Not Be Dismissed based on the following grounds:

              Failure of Debtor to file or to file timely the list of creditors.

   X         Failure of Debtor to file or to file timely the Schedules and/or Statement of
Financial Affairs.

  X         __ Failure of Debtor to attend the 11 U.S.C. section 341 meeting or to provide a
verified justifiable excuse for not attending the meeting.

             Failure of Attorney of Record for the Debtor to attend the 11 U.S.C. section
341 meeting or to provide a verified justifiable excuse for not attending the meeting.

               Failure of Debtor to provide the Chapter Trustee with all recorded information
relating to property of the estate.

              Failure of Debtor to surrender to the Trustee all property of the estate.

   X         Other: Debtor failed to provide to Trustee the following documents: Tax
Returns; Photo I.D.; Proof of Social Security Number; Bank statements and paystubs
covering the date of filing.


                                                            By:     /s/Charles L. Smith_____
                                                                  Charles L. Smith, Trustee

Parties served: Parties in Interest
